DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1, 2, and 4-14, in the reply filed on November 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 16, 18, 20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the substrate comprises a second silicate particle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4, from 
Regarding claim 5, the limitation “wherein the substrate comprises a second silicate particle” is indefinite because it is unclear if the substrate comprises a particle which is a second silicate, which is different than the first silicate, or if the substrate comprises a second silicate particle as in there is already a first silicate particle present and the claim requires the substrate to comprise two distinct silicate particles.  Based on Paragraph [0096] of the printed application, which states “[E]xamples of the substrate may include a second silicate, aluminum oxide (alumina) and glass”, the Examiner has interpreted the claim, for prosecution purposes, to mean “the substrate comprises a particle wherein the particle comprises a second silicate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata (U.S. Pat. Pub. 2006/0110344).
Regarding claim 1, Hata teaches a silicate-coated body (laminated powder, Abstract), comprising: a mica particle (base powder, Abstract, Paragraph [0051]) having a median particle size of 0.1 μm to 500 μm (0.1 to 1000 μm, Paragraph [0018]); and a first silicate coating at least part of the mica particle (Paragraph [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. Pub. 2002/0011186) in view of Hata (U.S. Pat. Pub. 2006/0110344) and Okada (“Swellable Microsphere of a Layered Silicate Produced by Using Monodispersed Silica Particles”).
Abstract), comprising: a mica particle (Abstract); and a silica and/or silica modified product adhered to a surface of the mica particle (Abstract).  Tanaka further teaches the powder is useful for cosmetics (Abstract).
Tanaka fails to teach the mica particle has a median particle size of 0.1 μm to 500 μm.
Hata teaches a silicate-coated body (laminated powder, Abstract) useful in cosmetics (Paragraph [0027]), comprising: a mica particle (base powder, Abstract, Paragraph [0051]) preferably having a median particle size of 0.1 μm to 1000 μm (Paragraph [0018]); and a first silicate coating at least part of the mica particle (Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the mica particle of Tanaka have a particle diameter of 0.1 μm to 1000 μm as taught by Hata as being a useable particle size for mica base particles used in cosmetic applications.
Tanaka in view of Hata fails to teach the silica-coated body further comprising a first silicate coating at least a part of the mica particle wherein the first silicate coating is bonded to the mica particle via silica and/or a silica modified product.
Okada teaches silica spheres covered by a swellable layered silicate (Abstract), which plays a role in accommodating cationic species, such as a cationic dye (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the silica particles adhered on the surface of the mica particle in Tanaka in view of Hata to further include a layered silicate as taught by Okada in order to better accommodate cationic species such as cationic dyes, which would be useful in cosmetic applications.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. Pub. 2002/0011186) in view of Okada (“Swellable Microsphere of a Layered Silicate Produced by Using Monodispersed Silica Particles”).
Regarding claim 4, Tanaka teaches a silica-coated body (Abstract), comprising: a substrate (mica particle, Abstract); and a silica and/or silica modified product adhered to a surface of the substrate (Abstract).  Tanaka further teaches the powder is useful for cosmetics (Abstract).
Tanaka fails to teach the silica-coated body further comprising a first silicate coating at least a part of the mica particle wherein the first silicate coating is bonded to the mica particle via silica and/or a silica modified product.
Okada teaches silica spheres covered by a swellable layered silicate (Abstract), which plays a role in accommodating cationic species, such as a cationic dye (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the silica particles adhered on the surface of the mica particle in Tanaka to further include a layered silicate as taught by Okada in order to better accommodate cationic species such as cationic dyes, which would be useful in cosmetic applications.3
Regarding claim 5, Tanaka teaches wherein the substrate comprises a second silicate particle (mica particle, Abstract).
Regarding claim 6, Tanaka teaches wherein the substrate comprises at least one selected from the group consisting of mica (Abstract).
Regarding claim 7, Okada teaches the silica particles are used as a sacrificial template with the silica becoming a shell of the core silica particles (Introduction, Page 21864); therefore, 
Regarding claim 8, Okada teaches wherein the first silicate comprises smectite silicate (Abstract).
Regarding claim 9, Okada teaches wherein the smectite silicate comprises hectorite (Abstract).
Regarding claim 10, Okada teaches further comprising: an ionic organic coloring matter (methylene blue, Abstract; Experimental Section, Page 21865).
Regarding claim 11, Okada teaches wherein the ionic organic coloring matter is adsorbed in the first silicate (Abstract; Experimental Section, Page 21865).
Regarding claim 12, Okada teaches wherein the ionic organic coloring matter is at least one selected from the group consisting of methylene blue (Abstract; Experimental Section, Page 21865).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. Pub. 2002/0011186) in view of Okada (“Swellable Microsphere of a Layered Silicate Produced by Using Monodispersed Silica Particles”) and further in view of Hata (U.S. Pat. Pub. 2006/0110344) and Andre (U.S. Pat. Pub. 2010/0196298).
Tanaka and Okada are relied upon as discussed above.
Regarding claims 13 and 14, Tanaka in view of Okada fails to teach further comprising a multivalent cation, wherein the ionic organic coloring matter comprises an anionic organic coloring matter; and wherein the multivalent cation is at least one selected from the group consisting of a magnesium ion, a calcium ion, an aluminum ion and a barium ion.
laminated powder, Abstract), comprising: a mica particle (base powder, Abstract, Paragraph [0051]); a first silicate coating at least part of the mica particle (Paragraph [0053]); and a dye, such as tartarzine, sunset yellow FCF, or brilliant blue FCF, can be complexed to the water-swellable clay mineral (Paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the ionic organic coloring matter of Tanaka in view of Okada to comprises an anionic organic coloring matter, such as tartarzine, sunset yellow FCF, or brilliant blue FCF, as taught by Hata as known dyes that can be used to complex to silicate materials and to use in cosmetic applications.
Andre teaches coloring materials for cosmetic compositions (Abstract) wherein the coloring matter is bound to a silicate substrate by a metal cation (Abstract, Paragraphs [0102]-[0104]) wherein the metal cation is a magnesium ion or aluminum ion (Paragraph [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the silicate-coated body of Tanaka in view of Okada and Hata to further comprise a multivalent cation, such as a magnesium ion or aluminum ion, in order to bind the anionic coloring matter to the first silicate coating.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELAINE M VAZQUEZ/Examiner, Art Unit 1788